Citation Nr: 0835101	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-39 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a gynecological disorder, previously 
characterized as human papillomavirus with secondary 
dysplasia and pre-cancerous state of the cervix, previously 
claimed as abnormal pap smears and amenorrhea, secondary to 
oral contraceptive use; and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to March 
1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which determined that new and 
material evidence had not been submitted to reopen the claim.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been recharacterized as shown above 
to more accurately reflect the issue on appeal as well as the 
veteran's intentions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand:  To afford the veteran proper notice and 
to obtain VA treatment records

In July 2004, the veteran submitted a claim for entitlement 
to service connection for human papillomavirus (HPV) with 
secondary dysplasia.  A review of the prior rating decisions 
reveals that the veteran has been previously denied service 
connection for this disorder, although it was previously 
characterized as entitlement to service connection for 
abnormal pap smears and amenorrhea, secondary to oral 
contraceptives, claimed as pre-cancerous state of the cervix.  
In this regard, in a May 2000 rating decision, the veteran 
was denied service connection for abnormal pap smears and 
amenorrhea, secondary to oral contraceptives.  In August 2000 
and September 2001 rating decisions, the veteran was again 
denied service connection for abnormal pap smears and 
amenorrhea, secondary to oral contraceptives, claimed as pre-
cancerous state of the cervix.  Significantly, the September 
2001 rating decision specifically mentioned that the veteran 
was noted to have HPV while in service.  The veteran was 
notified of all three rating decisions but did not initiate 
appeals.  38 C.F.R. § 20.302.  Consequently, the September 
2001 rating decision is the last final decision for the 
recharacterized issue on appeal.  38 C.F.R. § 20.1103.  

The veteran now seeks to reopen her claim and the Board must 
determine whether new and material evidence has been 
submitted.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001); Wakeford v. Brown, 8 Vet. App. 237 (1995).  However, 
the veteran has not been provided with the Kent v. Nicholson, 
20 Vet. App. 1 (2006) notice information.  Further, the 
veteran has not received the secondary service connection 
notice information for her contention that she has dysplasia 
secondary to HPV.  38 C.F.R. § 3.310.  In September 2006, 
while this appeal was pending, this regulation was amended; 
therefore, on remand, the RO should provide the veteran with 
both the old version of the regulation prior to the amendment 
and the new version.  38 C.F.R. § 3.310(a) (2006) and 38 
C.F.R. § 3.310(b) (2007).

Additionally, in her July 2004 claim and again in her May 
2005 notice of disagreement (NOD), the veteran informed VA 
that she was receiving treatment for her claim at the Poplar 
Bluff VAMC.  However, the last VA treatment records 
associated with the claims file were dated in 2000.  
Moreover, in a July 2004 VA letter, M.D.S. indicated that the 
veteran was currently receiving treatment in connection with 
her claim at the VAMC.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
As such, on remand, efforts should be undertaken to associate 
these records with the veteran's claims file.  




Accordingly, the case is REMANDED for the following action:

1.  The AMC should notify the veteran of 
the definition of new and material 
evidence to reopen a claim as set forth in 
the current version of section 3.156(a) of 
VA regulations and inform her what is 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient in 
the previous final denial of her claim in 
the September 2001 rating decision.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The 
AMC should also send the veteran a notice 
letter in connection with her claim for 
service connection for dysplasia, to 
include as secondary to HPV.  The letter 
should inform her of the information and 
evidence that is necessary to substantiate 
the claim; (2) inform her about the 
information and evidence that VA will seek 
to provide; and (3) inform her about the 
information and evidence she is expected 
to provide.  The veteran should be 
informed that before secondary service 
connection for any disability may be 
granted as a matter of law, service 
connection must be granted for the primary 
conditions she is claiming the 
disabilities are secondary to.  The 
veteran should also be informed of the 
requirements for establishing secondary 
service connection under both the old and 
the new version of the regulation for 
secondary service connection.  38 C.F.R. 
§ 3.310(a) (2006) and 38 C.F.R. § 3.310(b) 
(2007).  The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the claim 
on appeal, as outlined in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC should contact the veteran to 
ascertain when she received treatment for 
her claimed disorder at the Poplar Bluff 
VAMC and associate all relevant VA 
treatment records with the claims file.  
If the veteran does not specify a date 
range, the AMC should request all records 
from 1994 to the present.   

3.  After an appropriate period of time or 
after the veteran indicates that she has 
no further evidence to submit, the 
veteran's application for whether new and 
material evidence has been submitted 
sufficient to reopen a claim for 
entitlement to service connection for a 
gynecological disorder, previously 
characterized as human papillomavirus with 
secondary dysplasia and pre-cancerous 
state of the cervix, previously claimed as 
abnormal pap smears and amenorrhea, 
secondary to oral contraceptive use should 
be readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the veteran, she and her representative 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  She should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




